DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 2 November 2021.
Claims 1, 8, and 15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 2 November 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,191,966 B2.
Claim 1 of the examined application (Application No. 16/256519) is mapped to claim 1 of U.S. Patent No. 10,191,966 B2 in the following table:
Application No. 16/256519
U.S. Patent No. 10,191,966 B2
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:
receiving, by operation of a computer system, a dataset of a plurality of data records, each of the plurality of data records comprising a plurality of features and a target variable;
receiving, by operation of a computer system, a dataset of a plurality of data records, each of the plurality of data
records comprising a plurality of features and one or more target variables;
selecting key features among the plurality of features based at least on relevance measures of the plurality of features with respect to the target variable;
selecting key features among the plurality of features based at least on relevance measures of the plurality of features with respect to the one or more target variables,

wherein selecting key features among the plurality of features comprises:
selecting a first subset of data records with a first size from the dataset of the plurality of data records;
selecting a first subset of features from the plurality of features of the first subset of data records;
selecting a second subset of features from the plurality of features of the first subset of data records;
computing a similarity metric between the first subset of features and the second subset of features;
determining that the first subset of features and the second subset of features converge based on the
similarity metric; and
in response to the determination, identifying key features of the dataset based on the first subset of features and the second subset of features of the first subset of data records;
calculating a first set of relevance measures of each of the first subset of features with respect to the target variable;
calculating a second set of relevance measures of each of the second subset of features with respect to the target variable; and
wherein computing a similarity metric comprises computing the similarity metric based on the first set of relevance measures and the second set of relevance measures;
dividing the dataset into a plurality of subsets;
dividing the dataset into a plurality of subsets;
for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the plurality of clusters based on the key features;
for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the plurality of clusters based on the key features;
identifying a plurality of final centroids based on the respective centroids of the plurality of clusters for the each of the plurality of subsets, the plurality of final centroids being respective centroids of a plurality of final clusters; and
identifying a plurality of final centroids based on the respective centroids of the plurality of clusters for the each of the plurality of subsets, the plurality of final centroids being respective centroids of a plurality of final clusters; and
for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters based on distances between the data record and the plurality of final centroids.
for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters based on distances between the data record and the plurality of final centroids.

	
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the examined application recites a method similar to that of the U.S. Patent, except that the U.S. Patent provides more details about the method for “selecting key features.” Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claims 5, 12, and 19, the following limitations are newly added (emphasis added):
“in the first phase, selecting the first subset of features from the plurality of features of a first subset of data records using a first selection algorithm; and
in the second phase, selecting the second subset of features from the plurality of features of a first subset of data records using a second selection algorithm.”

Applicant has not indicated where support for this newly-added subject matter can be found in the instant specification. The instant specification states the following (emphasis added):
[0047] For example, in a first phase, a first subset of features f.sub.1 is selected, f.sub.1 .OR right. F where F represents the set of all features in the dataset. The first subset of features f.sub.1 can be selected according to certain feature selection algorithms (e.g., correlation analysis, Random Forest, decision trees, etc.)
[0049] In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1.

See paragraphs 0047 and 0049 of the published specification, emphasis added. These paragraphs make it clear that selection of the second subset of features is done in a similar manner as selection of the first subset of features. Hence, not only does the instant specification fail to support use of two distinct feature selection algorithms, but it appears to directly contradict this subject matter. Hence, the newly-added limitations are deemed to introduce new matter.
	In addition, claim 19 has been amended to recite the following (emphasis added):
“calculating the first set of relevance measures of each of the first subset of features with respect to a first target variable” and
“calculating the second set of relevance measures of each of the second subset of features with respect to a second target variable.”
Applicant has not indicated where support for this newly-added subject matter can be found, and it is not apparent how Applicant’s disclosure supports this subject matter. Hence, these limitations are deemed to introduce new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As to claim 19, the following is recited (emphasis added):
“in the first phase, selecting the first subset of features from the plurality of features of the first subset of data records using a first selection algorithm; and
calculating the first set of relevance measures of each of the first subset of features with respect to a first target variable;
in the second phase, selecting the second subset of features from the plurality of features of the first subset of data records using a second selection algorithm;
calculating the second set of relevance measures of each of the second subset of features with respect to a second target variable.”

There is insufficient antecedent basis for the recitations of “the first phase,” “the first subset of features,” “the second phase,” and “the second subset of features” in this claim.
In addition, the parent claim, claim 15, recites “a dataset of a plurality of data records” which is divided into “a plurality of subsets,” without specifying any particular subset as a first or second subset. Hence, recitation in claim 19 of “the first subset of data records” is vague and ambiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fayyad et al. (U.S. Patent No. 6,374,251 B1, hereinafter referred to as Fayyad) in view of Hassanzadeh et al. (U.S. Patent Application Publication No. 20140337331 A1, hereinafter referred to as Hassanzadeh).
As to claim 1, Fayyad teaches a computer-implemented method comprising:
receiving, by operation of a computer system, a dataset of a plurality of data records, each of the plurality of data records comprising a plurality of features (Note: the claimed “features” are interpreted in light of the instant specification, which states the following at para. 0039: “rows of the table can represent the data records and the columns can represent the features”; see Fayyad col. 5 L 19-30: database 10 contains many records, with each record having many attributes/fields; Note: attributes/fields as taught by Fayyad correspond to the claimed "features") and one or more target variables (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Fayyad col. 2 L 7-18: clustering for data mining comprises a variable indicating cluster membership of a given data item; this variable is also referred to as a label);
dividing the dataset into a plurality of subsets (see Fayyad col. 7 L23-35 and Fig. 9: the data is divided into clusters K1, K2, and K3);
for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the plurality of clusters (see Fayyad col. 7 L23-35 and Fig. 9: for each cluster, a cluster centroid is computed; the cluster centroid is also referred to as a mean) based on features (see Fayyad col. 7 L18-23: clustering is based on attributes of the data records);
identifying a plurality of final centroids based on the respective centroids of the plurality of clusters for the each of the plurality of subsets, the plurality of final centroids being respective centroids of a plurality of final clusters (see Fayyad col. 11 L50 to col. 12 L16 and Fig. 7: the system performs iterations over loop 220 to iteratively update the clusters and corresponding centroids until stopping criteria are met); and
for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters based on distances between the data record and the plurality of final centroids (see Fayyad col. 7 L35-45: each data item is assigned membership in a cluster having the nearest mean, based on a distance function).
Fayyad does not appear to explicitly disclose computing a similarity metric between a first subset of features selected in a first phase and a second subset of features selected in a second phase, based on a first set of relevance measures of the first subset of features and a second set of relevance measures of the second subset of features, wherein the first set of relevance measures of the first subset of features and the second set of relevance measures of the second subset of features are calculated with respect to one or more target variables; identifying key features among the plurality of features based on the similarity metric.
However, Hassanzadeh teaches
computing a similarity metric (see Hassanzadeh para. 0016: similarity function) between a first subset of features selected in a first phase (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features) and a second subset of features selected in a second phase (see Hassanzadeh para. 0016: sets of attributes are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features), based on a first set of relevance measures of the first subset of features and a second set of relevance measures of the second subset of features (see Hassanzadeh para. 0019: relevance function applied to the attributes; Note: attributes as taught by Hassanzadeh correspond to the claimed features), wherein the first set of relevance measures of the first subset of features and the second set of relevance measures of the second subset of features are calculated with respect to one or more target variables (Note: The claimed “one or more target variables” are interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Hassanzadeh para. 0009: each data record is labeled for analysis);
identifying key features among the plurality of features based on the similarity metric  (see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad to include the teachings of Hassanzadeh because it enables identifying matching or related entities in the dataset (see Hassanzadeh para. 0018), providing users of a data mining system with a unified view of the data (see Hassanzadeh para. 0002).

As to claim 2, Fayyad as modified by Hassanzadeh teaches further comprising:
assigning a respective processor to each of the plurality of subsets (see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units);
wherein, for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the clusters comprises identifying, by the respective processor of the each of the plurality of subsets, the plurality of clusters and respective centroids of the clusters (see Fayyad col. 8 L14-23 and Fig. 6D: the output of the analysis is stored in a data structure designated MODEL, describing a plurality of final clusters 1-K; and see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units); and
wherein, for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters comprises, for each data record in the plurality of subsets, assigning, by the respective processor of the each of the plurality of subsets, the data record to one of the plurality of final clusters (see Fayyad col. 7 L35-45: each data item is assigned membership in a cluster having the nearest mean, based on a distance function; and see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units).

As to claim 3, Fayyad as modified by Hassanzadeh teaches further comprising:
selecting a respective number of data records from each of the plurality of final clusters to represent the dataset of the plurality of data records (see Fayyad col. 7 L1-9: data mining engine 12 responds to requests by sending back model summaries); and
performing a data mining algorithm based on the respective number of data records from each of the plurality of final clusters (see Fayyad col. 7 L1-9: data mining engine 12 responds to requests by sending back model summaries).

As to claim 4, Fayyad as modified by Hassanzadeh teaches wherein the respective number of data records from each of the plurality of final clusters exceeds a respective threshold or is proportional to a respective size of each of the plurality of final clusters (see Fayyad col. 9 L56-67: the system performs a threshold analysis to update the dataset).

As to claim 6, Fayyad as modified by Hassanzadeh teaches further comprising:
calculating a first set of relevance measures of each of the first subset of features (see Hassanzadeh para. 0019: relevance function applied to the attributes; Note: attributes as taught by Hassanzadeh correspond to the claimed features) with respect to a target variable (Note: The claimed “one or more target variables” are interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Hassanzadeh para. 0009: each data record is labeled for analysis); and
calculating a second set of relevance measures of each of the second subset of features (see Hassanzadeh para. 0019: relevance function applied to the attributes; Note: attributes as taught by Hassanzadeh correspond to the claimed features) with respect to a target variable (Note: The claimed “one or more target variables” are interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Hassanzadeh para. 0009: each data record is labeled for analysis).

As to claim 7, Fayyad as modified by Hassanzadeh teaches further comprising:
determining that the first subset of features and the second subset of features do not converge based on the similarity metric (Note: the claimed convergence of features is interpreted in light of the instant specification, which states the following at para. 0054: “the subsets of features can be considered converged if the calculated similarity metric Ln-1,n equals or exceeds a predefined threshold T”;
see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
in response to the determination, selecting a second subset of data records with a second size from the dataset of the plurality of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features), the second size of the second subset of data records being larger than a first size of the first subset of data records (see Hassanzadeh para. 0022 and Table 3: size of selected subsets is increased until a set size threshold is met);
selecting a third subset of features from the plurality of features of the second subset of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
selecting a fourth subset of features from the plurality of features of the second subset of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
computing a second similarity metric between the third subset of features and the fourth subset of features (see Hassanzadeh para. 0016: a set similarity function is used to compare the sets of attributes);
determining that the third subset of features and the fourth subset of features converge based on the second similarity metric (Note: the claimed convergence of features is interpreted in light of the instant specification, which states the following at para. 0054: “the subsets of features can be considered converged if the calculated similarity metric Ln-1,n equals or exceeds a predefined threshold T”;
see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold); and
in response to the determining, identifying key features of the dataset based on the third subset of features and the fourth subset of features of the second subset of data records (see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold).

As to claim 8, Fayyad teaches a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to perform operations comprising (see Fayyad col. 5 L39-51 and Fig. 1: the method of the invention is carried out by a computer 20 comprising a memory 22):
receiving, by operation of a computer system, a dataset of a plurality of data records, each of the plurality of data records comprising a plurality of features (Note: the claimed “features” are interpreted in light of the instant specification, which states the following at para. 0039: “rows of the table can represent the data records and the columns can represent the features”; see Fayyad col. 5 L 19-30: database 10 contains many records, with each record having many fields; Note: fields as taught by Fayyad correspond to the claimed "features") and one or more target variables (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Fayyad col. 2 L 7-18: clustering for data mining comprises a variable indicating cluster membership of a given data item; this variable is also referred to as a label);
dividing the dataset into a plurality of subsets (see Fayyad col. 7 L23-35 and Fig. 9: the data is divided into clusters K1, K2, and K3);
for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the plurality of clusters (see Fayyad col. 7 L23-35 and Fig. 9: for each cluster, a cluster centroid is computed; the cluster centroid is also referred to as a mean) based on features (see Fayyad col. 7 L18-23: clustering is based on attributes of the data records);
identifying a plurality of final centroids based on the respective centroids of the plurality of clusters for the each of the plurality of subsets, the plurality of final centroids being respective centroids of a plurality of final clusters (see Fayyad col. 11 L50 to col. 12 L16 and Fig. 7: the system performs iterations over loop 220 to iteratively update the clusters and corresponding centroids until stopping criteria are met); and
for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters based on distances between the data record and the plurality of final centroids (see Fayyad col. 7 L35-45: each data item is assigned membership in a cluster having the nearest mean, based on a distance function).
Fayyad does not appear to explicitly disclose computing a similarity metric between a first subset of features selected in a first phase and a second subset of features selected in a second phase, based on a first set of relevance measures of the first subset of features and a second set of relevance measures of the second subset of features, wherein the first set of relevance measures of the first subset of features and the second set of relevance measures of the second subset of features are calculated with respect to one or more target variables; identifying key features among the plurality of features based on the similarity metric.
However, Hassanzadeh teaches
computing a similarity metric (see Hassanzadeh para. 0016: similarity function) between a first subset of features selected in a first phase (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features) and a second subset of features selected in a second phase (see Hassanzadeh para. 0016: sets of attributes are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features), based on a first set of relevance measures of the first subset of features and a second set of relevance measures of the second subset of features (see Hassanzadeh para. 0019: relevance function applied to the attributes; Note: attributes as taught by Hassanzadeh correspond to the claimed features), wherein the first set of relevance measures of the first subset of features and the second set of relevance measures of the second subset of features are calculated with respect to one or more target variables (Note: The claimed “one or more target variables” are interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Hassanzadeh para. 0009: each data record is labeled for analysis);
identifying key features among the plurality of features based on the similarity metric  (see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad to include the teachings of Hassanzadeh because it enables identifying matching or related entities in the dataset (see Hassanzadeh para. 0018), providing users of a data mining system with a unified view of the data (see Hassanzadeh para. 0002).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, see the rejection of claim 3 above.

As to claim 11, see the rejection of claim 4 above.
As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fayyad and Hassanzadeh as applied to claims 1 and 8 above, and further in view of Weston et al. (U.S. Patent Application Publication No. 20080215513 A1, hereinafter referred to as Weston).
As to claim 5, Fayyad as modified by Hassanzadeh teaches:
in the first phase, selecting the first subset of features from the plurality of features of a first subset of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features); and
in the second phase, selecting the second subset of features from the plurality of features of a first subset of data records (see Hassanzadeh para. 0016: sets of attributes are compared; Note: attributes as taught by Hassanzadeh correspond to the claimed features).
Fayyad as modified by Hassanzadeh does not appear to explicitly disclose in a first phase, selecting features using a first selection algorithm; and in a second phase, selecting features using a second selection algorithm.
However, Weston teaches:
in a first phase, selecting features using a first selection algorithm (see Weston para. 0202 and 0373: multiple different feature selection methods are utilized); and
in a second phase, selecting features using a second selection algorithm (see Weston para. 0202 and 0373: multiple different feature selection methods are utilized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad as modified by Hassanzadeh to include the teachings of Weston because it results in the best representation of essential information to be extracted from a data set (see Weston para. 0373).

As to claim 12, see the rejection of claim 5 above.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fayyad et al. (U.S. Patent No. 6,374,251 B1, hereinafter referred to as Fayyad) in view of Chhaya et al. (U.S. Patent Application Publication No. 20160147758 A1, hereinafter referred to as Chhaya).
As to claim 15, Fayyad teaches a system, comprising:
a memory (see Fayyad col. 5 L39-51 and Fig. 1: the method of the invention is carried out by a computer 20 comprising a memory 22);
at least one hardware processor interoperably coupled with the memory and configured to perform operations comprising (see Fayyad col. 5 L39-51 and Fig. 1: the method of the invention is carried out by a computer 20 comprising a processing unit 21 coupled to a memory 22):
receiving, by operation of a computer system, a dataset of a plurality of data records, each of the plurality of data records comprising a plurality of features (Note: the claimed “features” are interpreted in light of the instant specification, which states the following at para. 0039: “rows of the table can represent the data records and the columns can represent the features”; see Fayyad col. 5 L 19-30: database 10 contains many records, with each record having many fields; Note: fields as taught by Fayyad correspond to the claimed "features") and one or more target variables (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Fayyad col. 2 L 7-18: clustering for data mining comprises a variable indicating cluster membership of a given data item; this variable is also referred to as a label);
dividing the dataset into a plurality of subsets (see Fayyad col. 7 L23-35 and Fig. 9: the data is divided into clusters K1, K2, and K3);
for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the plurality of clusters (see Fayyad col. 7 L23-35 and Fig. 9: for each cluster, a cluster centroid is computed; the cluster centroid is also referred to as a mean) based on features (see Fayyad col. 7 L18-23: clustering is based on attributes of the data records);
identifying a plurality of final centroids based on the respective centroids of the plurality of clusters for the each of the plurality of subsets, the plurality of final centroids being respective centroids of a plurality of final clusters (see Fayyad col. 11 L50 to col. 12 L16 and Fig. 7: the system performs iterations over loop 220 to iteratively update the clusters and corresponding centroids until stopping criteria are met); and
for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters based on distances between the data record and the plurality of final centroids (see Fayyad col. 7 L35-45: each data item is assigned membership in a cluster having the nearest mean, based on a distance function).
Fayyad does not appear to explicitly disclose selecting key features among a plurality of features based at least on relevance measures of the plurality of features with respect to one or more target variables, wherein selecting key features among the plurality of features comprises: computing a similarity metric based on a first set of relevance measures and a second set of relevance measures.
However, Chhaya teaches:
selecting key features among a plurality of features based at least on relevance measures of the plurality of features with respect to one or more target variables (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Chhaya para. 0012: feature space analysis is performed to identify relevant features for prediction of a particular target), wherein selecting key features among the plurality of features comprises:
computing a similarity metric based on a first set of relevance measures and a second set of relevance measures (see Chhaya para. 0017: feature space analysis identifies relevant user-specific features, including user profile features and user content features; and see Chhaya para. 0037: cosine similarity is calculated for username and name; and see Chhaya para. 0038: cosine similarity is calculated for user location; and see Chhaya para. 0044: cosine similarity is calculated for user posts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad to include the teachings of Chhaya because it makes a given search space easier to search (see Chhaya para. 0021).

As to claim 16, Fayyad as modified by Chhaya teaches further comprising:
assigning a respective processor to each of the plurality of subsets (see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units);
wherein, for each of the plurality of subsets, identifying a plurality of clusters and respective centroids of the clusters comprises identifying, by the respective processor of the each of the plurality of subsets, the plurality of clusters and respective centroids of the clusters (see Fayyad col. 8 L14-23 and Fig. 6D: the output of the analysis is stored in a data structure designated MODEL, describing a plurality of final clusters 1-K; and see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units); and
wherein, for each data record in the plurality of subsets, assigning the data record to one of the plurality of final clusters comprises, for each data record in the plurality of subsets, assigning, by the respective processor of the each of the plurality of subsets, the data record to one of the plurality of final clusters (see Fayyad col. 7 L35-45: each data item is assigned membership in a cluster having the nearest mean, based on a distance function; and see Fayyad col. 17 L6-9: the analysis is performed by parallel processing on a computer having multiple processing units).

As to claim 17, Fayyad as modified by Chhaya teaches further comprising:
selecting a respective number of data records from each of the plurality of final clusters to represent the dataset of the plurality of data records (see Fayyad col. 7 L1-9: data mining engine 12 responds to requests by sending back model summaries); and
performing a data mining algorithm based on the respective number of data records from each of the plurality of final clusters (see Fayyad col. 7 L1-9: data mining engine 12 responds to requests by sending back model summaries).

As to claim 18, Fayyad as modified by Chhaya teaches wherein the respective number of data records from each of the plurality of final clusters exceeds a respective threshold or is proportional to a respective size of each of the plurality of final clusters (see Fayyad col. 9 L56-67: the system performs a threshold analysis to update the dataset).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Fayyad and Chhaya as applied to claim 15 above, and further in view of Weston et al. (U.S. Patent Application Publication No. 20080215513 A1, hereinafter referred to as Weston).
As to claim 19, Fayyad as modified by Chhaya teaches:
in the first phase, selecting the first subset of features (see Chhaya para. 0016: feature space analysis proceeds in two phases) from the plurality of features of the first subset of data records (see Chhaya para. 0012: feature space analysis is performed to identify relevant features); and
calculating the first set of relevance measures of each of the first subset of features with respect to a first target variable (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Chhaya para. 0012: feature space analysis is performed to identify relevant features for prediction of a particular target);
in the second phase, selecting the second subset of features (see Chhaya para. 0016: feature space analysis proceeds in two phases) from the plurality of features of the first subset of data records (see Chhaya para. 0012: feature space analysis is performed to identify relevant features);
calculating the second set of relevance measures of each of the second subset of features with respect to a second target variable (Note: the claimed “target variable” is interpreted in light of the instant specification, which states the following at para. 0039: “The target variable can be a label, a category, a class, or other variables such as continuous values that are to be modelled and predicted by a data mining algorithm based on the features for supervised and/or unsupervised analytical tasks.”; see Chhaya para. 0012: feature space analysis is performed to identify relevant features for prediction of a particular target).
Fayyad as modified by Chhaya does not appear to explicitly disclose in a first phase, selecting features using a first selection algorithm; and in a second phase, selecting features using a second selection algorithm.
However, Weston teaches:
in a first phase, selecting features using a first selection algorithm (see Weston para. 0202 and 0373: multiple different feature selection methods are utilized); and
in a second phase, selecting features using a second selection algorithm (see Weston para. 0202 and 0373: multiple different feature selection methods are utilized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad as modified by Chhaya to include the teachings of Weston because it results in the best representation of essential information to be extracted from a data set (see Weston para. 0373).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Fayyad and Chhaya as applied to claim 15 above, and further in view of Hassanzadeh et al. (U.S. Patent Application Publication No. 20140337331 A1, hereinafter referred to as Hassanzadeh).
As to claim 20, Fayyad as modified by Chhaya does not appear to explicitly disclose further comprising: determining that the first subset of features and the second subset of features do not converge based on the similarity metric; in response to the determination, selecting a second subset of data records with a second size from the dataset of the plurality of data records, the second size of the second subset of data records being larger than the first size of the first subset of data records; selecting a third subset of features from the plurality of features of the second subset of data records; selecting a fourth subset of features from the plurality of features of the second subset of data records; computing a second similarity metric between the third subset of features and the fourth subset of features; determining that the third subset of features and the fourth subset of features converge based on the second similarity metric; and in response to the determining, identifying key features of the dataset based on the third subset of features and the fourth subset of features of the second subset of data records.
However, Hassanzadeh teaches further comprising:
determining that the first subset of features and the second subset of features do not converge based on the similarity metric (Note: the claimed convergence of features is interpreted in light of the instant specification, which states the following at para. 0054: “the subsets of features can be considered converged if the calculated similarity metric Ln-1,n equals or exceeds a predefined threshold T”;
see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
in response to the determination, selecting a second subset of data records with a second size from the dataset of the plurality of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features), the second size of the second subset of data records being larger than the first size of the first subset of data records (see Hassanzadeh para. 0022 and Table 3: size of selected subsets is increased until a set size threshold is met);
selecting a third subset of features from the plurality of features of the second subset of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
selecting a fourth subset of features from the plurality of features of the second subset of data records (see Hassanzadeh para. 0016: sets of attributes from different datasets are compared until the system identifies pairs of attributes that satisfy a predetermined similarity threshold; Note: attributes as taught by Hassanzadeh correspond to the claimed features);
computing a second similarity metric between the third subset of features and the fourth subset of features (see Hassanzadeh para. 0016: a set similarity function is used to compare the sets of attributes);
determining that the third subset of features and the fourth subset of features converge based on the second similarity metric (Note: the claimed convergence of features is interpreted in light of the instant specification, which states the following at para. 0054: “the subsets of features can be considered converged if the calculated similarity metric Ln-1,n equals or exceeds a predefined threshold T”;
see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold); and
in response to the determining, identifying key features of the dataset based on the third subset of features and the fourth subset of features of the second subset of data records (see Hassanzadeh para. 0016: the system identifies pairs of attributes that satisfy a predetermined similarity threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fayyad as modified by Chhaya to include the teachings of Hassanzadeh because it enables identifying matching or related entities in the dataset (see Hassanzadeh para. 0018), providing users of the data mining system with a unified view of the data (see Hassanzadeh para. 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163